Case 1:19-cv-02594-RM-SKC Document 85 Filed 12/18/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02594-RPM

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

  v.

  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL S. STEWART, and
  BRYANT E. SEWALL,

         Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
  FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
  FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
  ISLE MARKETS INC. (Cayman Islands),

         Relief Defendants.


  MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICITON ON THE
         PART OF THE SECURITIES & EXCHANGE COMMISSION OR
             IN THE ALTERNATIVE MOTION TO STAY ACTION


         Defendants Michael S. Young, Michael S. Stewart, and Bryant Sewall (collectively the

  “Individual Defendants”), by and through undersigned counsel, hereby move for a partial

  dismissal of this action based on lack of subject matter jurisdiction on the part of the Securities




                                                    1
Case 1:19-cv-02594-RM-SKC Document 85 Filed 12/18/19 USDC Colorado Page 2 of 2




  and Exchange Commission or in the alternative an Order granting a stay of this action based

  upon the current criminal investigation.

         Respectfully submitted this 17 day of December, 2019.

                                                    /s/ Vivian R. Drohan
                                                    Drohan Lee LLP
                                                    680 Fifth Avenue
                                                    New York, New York 10019
                                                    Telephone: 212-710-0004
                                                    Fax: 212-710-0003
                                                    Email: vdrohan@dlkny.com

                                                    Jeffrey R. Thomas
                                                    Thomas Law LLC
                                                    3773 Cherry Creek North Dr, Suite 600
                                                    Denver, CO 80209
                                                    Telephone: 720-330-2805
                                                    E-Mail: jthomas@thomaslawllc.com
                                                    Attorneys for Defendants Mediatrix Capital
                                                    Inc., Blue Isle Markets Inc. (St. Vincent &
                                                    the Grenadines), Blue Isle Markets Ltd.,
                                                    Michael S. Young, Michael S. Stewart, and
                                                    Bryant Sewall and Relief Defendants
                                                    Victoria M. Stewart, Maria C. Young, and
                                                    Hanna Ohonkova
